DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 00953220190 A1 to Koyano et al. in view of Merz et al. (U.S. 6,520,612 B1)

    PNG
    media_image1.png
    606
    563
    media_image1.png
    Greyscale

Koyano et al. discloses:
1. A printer (fig. 1) comprising: 
a first ink tank defining an ink storage space that accommodates ink therein (15); 
a second ink tank (15) provided in a first direction (X direction) with respect to the first ink tank, and defining an ink storage space that accommodates ink therein; 
a print head (5A or 5B) performing printing by using ink in the first ink tank and ink in the second ink tank.
Koyano et al. does not disclose, with regards to claim 1:
at least one light source disposed outside of the first ink tank and the second tank, and irradiating at least one of the first ink tank and the second ink tank with light so 
a first photoelectric conversion device disposed outside of the first ink tank adjacent to a side surface in a second direction of the first ink tank when a direction orthogonal to the first direction is assumed as the second direction, and detecting the light from the at least one light source entered into the second ink tank and exiting from a space above a surface of the ink in the ink storage space in the first ink tank; 
a second photoelectric conversion device disposed outside of the second ink tank adjacent to a side surface in the second direction of the second ink tank, and detecting the light from the at least one light source entered into the second ink tank and exiting from a space above a surface of the ink in the ink storage space in the second ink tank; and 
a processing unit detecting an amount of ink in the ink storage space in the first ink tank based on an output of the first photoelectric conversion device and detecting an amount of ink in the ink storage space in the second ink tank based on an output of the second photoelectric conversion device.

However, Merz et al. discloses:
at least one light source (98 or 34, a single cartridge embodiment is disclosed, and a color embodiment is shown in fig. 7 and these embodiments use the same detection structure) disposed outside of the first ink tank and the second tank, and irradiating at least one of the first ink tank and the second ink tank with light so that the light enters into the at least one of the ink storage space in the first ink tank and the ink 
a first photoelectric conversion device (fig. 7, element 98) disposed outside of the second ink tank adjacent to a side surface in a second direction of a first ink tank when a direction orthogonal to the first direction (X) is assumed as the second direction (Y), and detecting the light from the at least one light source entered in to the first ink tank and exiting from a space above a surface of the ink in the ink storage space in the first ink tank (column 12, lines 2-5 and 42-46); 
a second photoelectric conversion device disposed outside of the second ink tank adjacent to a side surface in the second direction (Y) of the second ink tank, and detecting the light from the at least one light source entered into the ink storage space in the second ink tank and exiting from a space above a surface of the ink in the ink storage space in the second ink tank (column 7, lines 27-54, column 12, lines 42-46, Merz et al. teaches a sensing assembly 90 for each ink tank, and 4 assemblies opposite from an associated ink container); and 
a processing unit (fig. 4, element 50) detecting an amount of ink in the ink storage space in the first ink tank based on an output of the first photoelectric conversion device and detecting an amount of ink in the ink storage space in the second ink tank based on an output of the second photoelectric conversion device (fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the sensing assemblies 90 of Merz et al. opposite each ink container, as suggested at column 12, lines 42-46, for the purpose of enabling 

Koyano et al. also does not disclose, with regards to claim:

2. The printer according to claim 1, wherein: 
The at least one light source includes:
a first light source irradiating the first ink tank 152SE-US205075 with light; and
a second light source different from the first light source, and irradiating the second ink tank with light, wherein the first photoelectric conversion device detects light from the first ink tank in a period during which the first light source emits light.  
3. The printer according to claim 2, wherein the first light source irradiates the side surface in the second direction of the first ink tank with light, and the second light source irradiates the side surface in the second direction of the second ink tank with light.  
4. The printer according to claim 2, wherein the first light source irradiates a side surface in a direction opposite from the second direction of the first ink tank with light, and the second light source irradiates a side surface in a direction opposite from the second direction of the second ink tank with light.  
5. The printer according to claim 1, further comprising: one light source irradiating the first ink tank and 153SE-US205075 the second ink tank with light.  

The combination of Koyano et al. and Merz et al. discloses:

a second light source (98) different from the first light source, and irradiating the second ink tank with light, wherein the first photoelectric conversion device detects light from the first ink tank in a period during which the first light source emits light (column 12, lines 42-46).  
3. wherein the first light source irradiates the side surface in the second direction (Y) of the first ink tank with light, and the second light source irradiates the side surface in the second direction (Y) of the second ink tank with light (column 12, lines 42-46 of Merz and fig. 1 of Koyano et al. ).
4. wherein the first light source irradiates a side surface in a direction opposite from the second direction (the Y direction is the “second direction” and the -Y direction is in a “direction opposite from the second direction”, where both the Y direction and –Y direction are orthogonal to a first X direction) of the first ink tank with light, and the second light source irradiates a side surface in a direction opposite from the second direction of the second ink tank with light (-Y direction).  
5. Although Merz et al. uses a separate light source for each ink tank, the limitation of “a single light source irradiating the first ink tank and 153SE-US205075the second ink tank with light” is met by the combination since any of the light sources in Merz et al. is capable of illuminating any of the ink tanks. The ink tanks are freely exchangeable and removable enabling them to be placed in front of any of the light sources. 
  
Kovano et al. as modified by Merz et al. discloses:

Kovano et al. as modified by Merz et al. does not disclose the first and second ink tank including a first filling port into which the ink is filled by a user and the first discharging port is provided in the second direction with respect to the first filling port, and the second discharging port is provided in the second direction (Y) with respect to the second filling port.
However, the Examiner takes Official Notice that refilling ports located at the top of ink tanks were well known in the art at the time the invention was filed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a refilling port at the top of the ink tank for the purpose of enabling the ink tank to be refilled to extend service life of the ink tank.
Providing the ink tank refill port at the top of the ink tank enables it to be easily accessed by the user.
The combination provides the discharging port in the second direction with respect to the filling port since the discharging port in the combination (fig. 1, element 16 of Koyano et al.) is located in the end of the ink tank in the Y direction. 

With regards to claim 7, the combination discloses a window portion for visually recognizing ink in the first ink tank (fig. 2, Abstract, transparent wall), wherein the window portion is closer to the first filling port than to the first discharging port (the .

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyano et al. in view of Merz et al. as applied above, and further in view of Kojima (U.S. 20040109039 A1).
Koyano et al. as modified by Merz et al. does not disclose:
8. The printer according to claim 1, wherein the first photoelectric conversion device is a linear image sensor.  
9. The printer according to claim 8, wherein the linear image sensor is provided such that a long side direction of the linear image sensor corresponds to a vertical direction.
10. The printer according to claim 1, wherein
The first photoelectric conversion device is a first linear image sensor,
The second photoelectric conversion device is a second linear image sensor, and
the at least one light source has an elongated shape extending along a direction at least one of the first linear image sensor and the second linear image sensor extends.
However, Kojima discloses a linear image sensor provided such that a long side direction corresponds to a vertical direction (fig. 7, element 32). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a linear image sensor in the combination of Koyano et al. 
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to also provide the light source in an elongated shape to match the shape of the linear image sensor so as to provide the advantage of detection of ink tanks of various heights. 

Response to Arguments
Applicant's arguments filed 9 February 2022 have been fully considered.
The Examiner agrees with the Applicant’s well written analysis of the Merz et al. patent. However, the claim language does not define the differences between the Applicant’s disclosure and Merz et al.
The photoelectric conversion device recited in the claims is discussed at [0084] of the Specification.
The photoelectric conversion device 322 is a linear image sensor in which, for example, photoelectric conversion elements are arranged in a predetermined direction. The linear image sensor may be a sensor in which photoelectric conversion elements are arranged in one row or a sensor in which photoelectric conversion elements are arranged in two or more rows. The photoelectric conversion element is, for example, a photodiode (PD). A plurality of output signals based on a plurality of photoelectric conversion elements are acquired by using the linear image sensor. Therefore, not only whether the ink IK is present but also the position of the interface can be estimated.

	The claims do not actually require the light to enter and exit in the manner claimed. Instead, the claims require the photoelectric conversion device to be able to detect light that has entered into the storage space and exited above a surface of the ink in the storage space.
Due to its’ placement, the photoelectric conversion device in Merz et al. is a sensor that is capable of detecting light that has entered into the storage space and exited above a surface of the ink in the storage space. Therefore, Merz et al. satisfies this claim limitation.
The processing unit in the claims is required to perform detection based on the output of the photoelectric conversion device and this is also taught by Merz et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Should the Applicant desire an interview to discuss claim language to overcome the teachings of Merz et al., Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896